Judgment, Supreme Court, New York County (Charles Tejada, J., at suppression hearing; Laura Drager, J., at nonjury trial and sentence), rendered May 2, 2000, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied, and the verdict was not against the weight of the evidence. The record supports the credibility determinations made by both the hearing and trial courts {see, People v Prochilo, 41 NY2d 759, 761). The narcotics officer had an ample opportunity to observe and recognize the drugs defendant was holding, and there was nothing implausible about the officer’s account of defendant’s behavior. Concur—Saxe, J.P., Buckley, Sullivan, Rosenberger and Ellerin, JJ.